Case 1:20-cv-03747-NRN Document 130 Filed 07/14/21 USDC Colorado Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-03747-NRN

KEVIN O’ROURKE,
NATHANIEL L. CARTER,
LORI CUTUNILLI,
LARRY D. COOK,
ALVIN CRISWELL,
KESHA CRENSHAW,
NEIL YARBROUGH, and
AMIE TRAPP,

Plaintiffs,

v.

DOMINION VOTING SYSTEMS INC., a Delaware corporation,
FACEBOOK, INC., a Delaware corporation,
CENTER FOR TECH AND CIVIC LIFE, an Illinois non-profit organization,
MARK E. ZUCKERBERG, individually,
PRISCILLA CHAN, individually,
BRIAN KEMP, individually,
BRAD RAFFENSPERGER, individually,
GRETCHEN WHITMER, individually,
JOCELYN BENSON, individually,
TOM WOLF, individually,
KATHY BOOCKVAR, individually,
TONY EVERS, individually,
ANN S. JACOBS, individually,
MARK L. THOMSEN, individually,
MARGE BOSTELMAN, individually,
JULIE M. GLANCEY,
DEAN KNUDSON, individually,
ROBERT F. SPINDELL, JR, individually, and
DOES 1-10,000,

Defendants.

                                   MINUTE ORDER

Entered by Magistrate Judge N. Reid Neureiter
Case 1:20-cv-03747-NRN Document 130 Filed 07/14/21 USDC Colorado Page 2 of 4




        In anticipation of the hearing set for Friday July 16, 2021 at 10:30 a.m., the Court
asks that the parties be prepared to discuss, in connection to the matters raised in the
briefs, the following:

   1. The appropriate legal standard for a reasonable pre-filing inquiry under Rule 11
      of the Federal Rules of Civil Procedure and whether reliance on press/media
      reports, or factual allegations made in other lawsuits, is enough to satisfy the
      requirement of a reasonable pre-filing inquiry.

   2. The non-frivolous legal and factual basis that would justify name plaintiff Kevin
      O’Rourke (a citizen of Virginia) bringing a lawsuit in federal court in Colorado
      against the Governors of Pennsylvania, Wisconsin, Georgia, and Michigan for
      conduct by those Governors that allegedly occurred, respectively, in
      Pennsylvania, Wisconsin, Georgia and Michigan.

   3. The non-frivolous legal and factual basis that would justify name plaintiff Larry D.
      Cook (a resident of California) bringing a lawsuit in federal court in Colorado
      against the Governors of Pennsylvania, Wisconsin, Georgia, and Michigan for
      conduct by those Governors that allegedly occurred, respectively, in
      Pennsylvania, Wisconsin, Georgia and Michigan.

   4. The number of persons who have contributed to Plaintiffs’ counsel’s appeal for
      litigation funding and the total amount generated by that appeal as of July 14,
      2021. See https://www.dominionclassaction.com/ (“Contribute to the Litigation
      Cost. Thank You for your contribution. Every dollar helps us to hire the experts
      we need to win in Federal Court as well as in the court of public opinion.”).

   5. The relevance, if any, of the following documents/incidents to the Court’s
      consideration of the pending motions:

          a. The November 12, 2020 press release of the United States Cybersecurity
             & Infrastructure Security Agency (“CISA”), including a Joint Statement
             from Executive Committee of the Elections Infrastructure Government
             Coordinating Council declaring the November 3, 2020 election to be “the
             most secure in American History.” See
             https://www.cisa.gov/news/2020/11/12/joint-statement-elections-
             infrastructure-government-coordinating-council-election

          b. Judicial admissions by lawyers for the Trump Presidential Campaign that
             they could not and did not allege there was fraud in connection with the
             election. See, Donald J. Trump for President, Inc. v. Sec’y of Pa., 830 F.
             App'x 377, 381–82 (3d Cir. 2020) (“The Trump Presidential Campaign
             asserts that Pennsylvania’s 2020 election was unfair. But as lawyer
Case 1:20-cv-03747-NRN Document 130 Filed 07/14/21 USDC Colorado Page 3 of 4




            Rudolph Giuliani stressed, the Campaign ‘doesn’t plead fraud. . . . [T]his is
            not a fraud case.’”).

         c. Statements by Attorney General William Barr as early as December 1,
            2020, to the effect that the FBI had investigated allegations of voter fraud
            and found no evidence of fraud on a scale that would have effected a
            different outcome of the election. See, e.g, Michael Balsamo, Disputing
            Trump, Barr Says No Widespread Election Fraud, AP News (December 1,
            2020), https://apnews.com/article/barr-no-widespread-election-fraud-
            b1f1488796c9a98c4b1a9061a6c7f49d; Jonathan D. Karl, Inside William
            Barr’s Breakup with Trump, The Atlantic (June 2021),
            https://www.theatlantic.com/politics/archive/2021/06/william-barrs-trump-
            administration-attorney-general/619298/ (quoting William Barr as saying
            “My attitude was: It was put-up or shut-up time. If there was evidence of
            fraud, I had no motive to suppress it. But my suspicion all the way along
            was that there was nothing there. It was all b****t.”).

         d. The risk-limiting audit report from the state of Georgia reflecting a hand
            count of ballots with audit boards from all 159 Georgia counties examining
            41,881 batches, confirming the original result of the election that Joe
            Biden won the Presidential Contest in the State of Georgia.” Risk-Limiting
            Audit Report, Georgia Presidential Contest, November 2020 (Nov. 19,
            2020),
            https://sos.ga.gov/admin/uploads/11.19_.20_Risk_Limiting_Audit_Report_
            Memo_1.pdf

         e. The findings of the recently issued report of the Michigan Senate
            Oversight Committee, Report on the November 2020 Election in Michigan,
            which concludes, “The Committee can confidently assert that it has been
            thorough in examination of numerous allegations of unlawful actions,
            improper procedures, fraud, vote theft, or any other description which
            would cause citizens to doubt the integrity of Michigan’s 2020 election
            results. Our clear finding is that citizens should be confident the results
            represent the true results of the ballots cast by the people of Michigan.
            The Committee strongly recommends citizens use a critical eye and ear
            toward those who have pushed demonstrably false theories for their own
            personal gain.” Found at https://misenategopcdn.s3.us-east-
            1.amazonaws.com/99/doccuments/20210623/SMPO_2020ElectionReport
            _2.pdf

         f. In the Matter of Rudolph W. Giuliani, Case No. 2021-00506 (N.Y. App.
            Div. May 3, 2021), in which an appeals court immediately suspended
            attorney Rudolph Giuliani for violations of the New York Rules of
Case 1:20-cv-03747-NRN Document 130 Filed 07/14/21 USDC Colorado Page 4 of 4




             Professional Conduct based on “uncontroverted evidence” that Mr.
             Giuliani “communicated demonstrably false and misleading statements to
             courts, lawmakers and the public at large in his capacity as lawyer for
             former President Donald J. Trump and the Trump campaign in connection
             with Trump’s failed effort at reelection in 2020. These false statements
             were made to improperly bolster respondent’s narrative that due to
             widespread voter fraud, victory in the 2020 United States presidential
             election was stolen from his client.” Order at 2.
Date: July 14, 2021
